PER CURIAM.
This matter is before the Court on respondent’s Petition for Leave to Resign Permanently Without Leave to Reapply, pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
The Florida Bar filed its response supporting the Petition and stating:
1. That Mr. Peterman is endeavoring to make restitution to his clients as noted in the Petition;
2. That Mr. Peterman has agreed to cooperate with any client security fund investigation made by The Florida Bar;
3. That Mr. Peterman has waived confidentiality of all disciplinary matters mentioned in his Petition for Resignation; and
4. That the Petition is without leave to apply for readmission permanently. Pursuant to article XI, Rule 11.08(6), of the Integration Rule, such condition shall preclude any readmission.
The Court having reviewed the Petition for Leave to Resign and the response of The Florida Bar and determined that the requirements of Rule 11.08(3) are fully satisfied, the Petition for Leave to Resign Permanently Without Leave to Reapply is hereby approved, effective immediately.
Costs in the amount of $184.40 are hereby taxed against respondent.
It is so ordered.
ADKINS, A.C.J., and OVERTON, ALDERMAN, McDonald and SHAW, JJ., concur.